Citation Nr: 1012756	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychiatric 
disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The veteran had active service from November 1945 to April 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a July 27, 2007, decision, the Board reopened the claim 
of service connection for psychiatric disability and denied 
the claim on the merits.  The Board also denied service 
connection for PTSD.  The Veteran appealed the July 2007 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), and in a November 2008 Memorandum 
Decision, the Court vacated the Board's decision and 
remanded the case back to the Board.

The November 2008 decision by the Court vacated the Board's 
July 2007 in its entirety, including with respect to the 
determination that new and material evidence had been 
received to reopen the claim of service connection for 
psychiatric disability.  The Board has characterized the 
issues on appeal accordingly.

The record shows that the Veteran recently raised the issues 
of whether new and material evidence has been received to 
reopen claims for service connection for left ear otitis 
media and for dental disability.  These matters therefore 
are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for psychiatric disability 
on a de novo basis, as well as service connection for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
in an August 1989 rating decision.

2.  Subsequent unappealed rating decisions of September 
1999, November 2000 and May 2002 continued the denial of 
service connection for psychiatric disability.

3.  Evidence received since the May 2002 rating decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disorder.   


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim for service connection for psychiatric 
disability other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the 
information and evidence necessary to establish entitlement 
to the underlying claim for the benefit sought.  The Court 
further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In light of the Board's reopening of the claim, any 
deficiency regarding new and material evidence notice is not 
prejudicial.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for psychiatric disability was denied in 
an unappealed August 1989 rating decision.  In a September 
1999 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim 
for service connection for psychiatric disability.  He filed 
a notice of disagreement as to this decision in October 
1999, but in February 2000 withdrew the appeal.  Service 
connection for psychiatric disability was again denied in 
unappealed November 2000 and May 2002 rating decisions.  
Consequently, service connection for psychiatric disability 
other than PTSD may be considered on the merits only if new 
and material evidence has been received since the time of 
the May 2002 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence previously considered included service 
treatment records which are silent for any reference to 
psychiatric complaints or findings.  The evidence also 
included medical records showing that in January 1950, the 
veteran was examined for complaints of a constricted feeling 
in his throat; physical examination was negative for 
pertinent abnormalities.  In March 1950, he sought treatment 
for similar symptoms that he reported had existed since 
service.  He was diagnosed as having globus hystericus 
(conversion manifestation).  Private medical records show 
that in August 1952, the Veteran was diagnosed as having 
disassociative reaction.  A July 1956 private medical record 
noted that the Veteran had acute anxiety with cardiospasm.  
The previously considered evidence showed no further 
treatment for a psychiatric disorder. 

Pertinent evidence added to the record includes VA treatment 
records dated from March 2004 to August 2006.  Those records 
show that the Veteran was diagnosed as having generalized 
anxiety disorder.  The evidence is new because it had not 
been previously submitted to agency decisionmakers, and is 
neither cumulative nor redundant.  This evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim, which is whether the veteran has a 
current psychiatric disability.  This evidence establishes a 
current diagnosis.  The previously considered evidence only 
showed that decades ago the Veteran was treated for a 
conversion reaction, for dissociative reaction, and for 
acute anxiety; since that time neither a conversion nor a 
dissociation reaction has been diagnosed, whereas the 
Veteran is now considered to have a chronic psychiatric 
disorder.  Thus, this evidence is new and material, and the 
claim is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for psychiatric disability 
other than PTSD is granted.  


REMAND

The Court, in the November 2008 decision, concluded that VA 
had not fully complied with its duties to notify and to 
assist the Veteran.  Specifically, the Court determined 
that, given the destruction of some of the Veteran's 
personnel records in a fire at the National Personnel 
Records Center in 1973, VA had not informed the Veteran of 
what alternative forms of evidence may be submitted to 
substantiate the claim, or attempted to help him locate 
possible alternative evidence.

The Court also determined that an August 2006 VA examination 
was inadequate because the examiner's determination as to 
the Veteran's claimed PTSD was not based on consideration of 
all of the Veteran's claimed stressors.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  In accordance with the information 
and procedures set out in M21-1MR, Part 
III, subpart iii, Chapter 2, Section E, 
the RO should inform the Veteran of what 
alternative forms of evidence may be 
submitted to substantiate his claims.  
The RO should assist the Veteran to the 
extent required by 38 U.S.C.A. § 5103A 
or applicable law in locating any 
possible alternative evidence he 
identifies.

2.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor 
occurring during his service, to include 
the dates (to within 60 days), 
locations, units involved, and the names 
of casualties.  Further identifying 
information concerning any other 
involved service personnel, including 
their names, ranks, and units of 
assignment should be requested from the 
veteran.  With any additional 
information provided by the veteran, and 
with the evidence already of record, the 
RO must prepare a summary of the 
veteran's alleged service stressors.  
This summary must be prepared regardless 
of whether the veteran provides an 
additional statement, as requested 
above.  This summary, and a copy of the 
veteran's WD AGO Form 53 and other 
service personnel records should be sent 
to the U.S. Army and Joint Services 
Records Research Center (JSRRC).  

The JSRRC should be provided with a copy 
of any information obtained above, and 
should be asked to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

3.  The RO should then arrange for a VA 
psychiatric examination of the Veteran 
to determine the nature and etiology of 
any current psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
The examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be 
made or definitively ruled out.  If PTSD 
is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is 
not diagnosed, the examiner should 
explain why the diagnosis was not made.  
With respect to any psychiatric disorder 
other than PTSD identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
service.

The rationale for all opinions expressed 
should be explained.  The claims files 
must be made available to the 
psychiatrist for proper review of the 
medical history. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted in full 
the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 






______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


